       Case 2:20-cv-01469-RJC Document 26-1 Filed 11/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,
                                                 Case No.: 2:20-cv-01469-RJC
             Plaintiffs,
v.

MILLENIUM HOTELS INC.,
          Defendant.
____________________________________

      PLAINTIFF’S BILL OF COSTS AND LITIGATION EXPENSES

      Plaintiff hereby submits the following bill of costs and expenses incurred in

the instant action. Litigation expenses are awardable pursuant to 42 U.S.C.

Section 12205.

Costs
 Filing fees                              $400.00
 Process server                           $140.00
 Initial investigator                     $650.00
 Re-inspection fee                        $650.00
 Litigation Expenses                      $8,500.00
 Total costs and expenses:                $10,340.00

                                             Respectfully submitted,

                                             _/s/ Tristan W. Gillespie__
                                             Tristan W. Gillespie, Esq.
                                             Thomas B. Bacon, P.A.
                                             5150 Cottage Farm Rd.
                                             Johns Creek, GA 30022
                                             ph. (404) 276-7277
                                             Gillespie.tristan@gmail.com
